Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Richard Polidi appeals the district court’s orders dismissing his 42 U.S.C. §§ 1983, 1985 (2012) complaints under 28 U.S.C. § 1915(e)(2)(B) (2012) and denying his Motion to Set Aside Order and for a New Hearing.* We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Polidi v. Cheshire Parker Schneider & Bryan, PLLC, No. 1:16-cv-01534-TSE-MSN (E.D. Va. Dec. 22, 2016; Jan. 25, 2017); Polidi v. Bannon, No. 1:16-cv-01535-TSE-MSN (E.D. Va. Dec. 28, 2016; filed Dec. 29, 2016 & entered Dec. 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before ' this court and argument would not aid the decisional process. AFFIRMED   The district court declined to exercise jurisdiction over Polidi’s state law claims, dismissing them without prejudice. See 28 U.S.C. § 1367(c)(3) (2012).